DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action replaces the previous Office Action which was mailed on 9/29/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-12, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanji et al., JP 2010-108870 (machine translation).Regarding claim 1, Kanji et al., teaches a manufacturing method of a battery (abstract) comprising: a step of attaching a first current collector lead to a first electrode plate (0001); a step of attaching a second current collector lead to a second electrode plate (0001) having polarity opposite to that of the first electrode plate (0007; 0015); a step of fabricating a wound electrode group (0015) by winding the first electrode plate and the second electrode plate around a winding core member with a separator interposed between the first and second electrode plates (0015; 0017); a step of accommodating the wound electrode group in a closed-end cylindrical metal case being a first electrode terminal (0015-0017); a step X of joining the 

first current collector lead to an inner sidewall surface of the metal case (0017); a step of joining the second current collector lead to a sealing member being a second electrode terminal (0017); and a step of sealing the metal case by disposing an insulating member at an inner-surface side of an opening of the metal case (0017), inserting the sealing member in a position of the opening in which the insulating member is disposed (0017), and crimping the metal case to the sealing member (0017), wherein before the step X, a joint portion of the first current collector lead with the inner sidewall surface of the metal case is curved in a same direction as a curve of the inner sidewall surface of the metal case (0011; 0017).Regarding claim 2, Kanji et al., teaches: a step of attaching a first current collector lead to a first electrode plate (0001); a step of attaching a second current collector lead to a second electrode plate (0001) having polarity opposite to that of the first electrode plate (0007; 0015); a step of fabricating a wound electrode group (0015) by winding the first electrode plate and the second electrode plate around a winding core member (0015) with a separator interposed between the first and second electrode plates (0015) a step of accommodating the wound electrode group in a closed-end cylindrical metal case (0023) being a first electrode terminal (0021); a step X of joining the first current collector lead to an inner sidewall surface of the 
metal case (0017; 0023); a step of joining the second current collector lead to a sealing member being a second electrode terminal (0017; 0023); and a step of sealing the metal case by disposing an insulating member at an inner-surface side of an opening of the metal case (0017), inserting the sealing member in a position of the opening in which the insulating member is disposed (0017), and crimping the metal case around the sealing member (0017), wherein in the step X of joining, a joint portion of the first current collector lead with the inner sidewall surface of the metal case is curved in a same direction as a curve of the inner sidewall surface of the metal case (Fig. 1-2).Regarding claim 3, Kanji et al., teaches wherein in the step of accommodating the wound electrode group in a closed-end cylindrical metal case (Fig. 1) being a first electrode metal (electrodes 4, 5), the first current collector lead and the second current collector lead (leads 8, 9; terminals 10, 11; lid 3) are accommodated to be located at the opening side of the metal case (Fig. 1-2).Regarding claim 4, Kanji et al., teaches further comprising: after the step X and before the step of joining the second current collector lead to a sealing member (0038-0039) being a second electrode terminal, a step of locating an intermediate member on the wound electrode group (0038-0039).
Regarding claim 5, Kanji et al., teaches further comprising: before the step of sealing, a step of applying nonaqueous electrolyte fluid into the metal case by depressurization (seal via a gasket in battery lid) (0039).Regarding claim 6, Kanji et al., teaches further comprising: a step of extracting the winding core from the wound electrode group (winding type electrode body 4), the wound electrode group (winding type electrode body 4), from which the winding core has been extracted, being accommodated in the metal case (metal case 2) (0015-0016).Regarding claim 7, Kanji et al., teaches wherein a thickness of the first current collector lead is 80 .mu.m or less (0012).Regarding claim 9, Kanji et al., teaches wherein in the step of accommodating the wound electrode group (winding type electrode body 4) in a closed-end cylindrical metal case (metal case 2) being a first electrode metal (electrodes 4, 5),  the first 
current collector lead (electrodes 4, 5), and the second current collector lead (leads 8, 9; terminals 10, 11; lid 3) are accommodated to be located at the opening side of the metal case (Fig. 1-2).Regarding claim 10, Kanji et al., teaches further comprising: after the step X and before the step of joining the second current collector lead to a sealing member (0038-0039) being a second electrode terminal, a step of locating an intermediate member on the wound electrode group (0038-0039).Regarding claim 11, Kanji et al., teaches further comprising: before the step of sealing, a step of applying nonaqueous electrolyte fluid into the metal case by depressurization (seal via a gasket in battery lid) (0039).Regarding claim 12, Kanji et al., teaches further comprising: a step of extracting the winding core from the wound electrode group (winding type electrode body 4), the wound electrode group (winding type electrode body 4), the wound electrode group, from which the winding core has been extracted, being accommodated in the metal case (metal case 2) (0015-0016).
Regarding claim 16, Kanji et al., teaches wherein a thickness of the first current collector lead is 80 .mu.m or less (0012).
3.	Claims  8, 13, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanji et al., JP 2010-108870 (machine translation), in view of Kaito et al., US 7935445.
Kanji teaches  a manufacturing method of a battery as described above.
Kanji does not teach the claim limitations of claims 8, 13-17.
Regarding claim 8, Kanji et al., does not teach wherein a length of the first current collector lead in a circumferential direction of the wound electrode group ranges from 10% to 30%, both inclusive, of a length of an outer periphery of the wound electrode group.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the wound electrode group would range from 10% to 30%, both inclusive, of a length of an outer periphery of the wound electrode group.
Regarding claim 13, Kanji et al., does not teach wherein in the first current collector lead, a plurality of grooves extending along the center axis of the wound electrode group are formed.
However, although Kanji does not recite a plurality of grooves, it would be an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 17, Kanji et al., does not teach wherein a length of the first current collector lead in a circumferential direction of the wound electrode group ranges from 10% to 30%, both inclusive, of a length of an outer periphery of the wound electrode group.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the wound electrode group would range from 10% to 30%, both inclusive, of a length of an outer periphery of the wound electrode group.

4.	Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanji et al., JP 2010-108870 (machine translation), in view of Ohira et al., US 2010/0310936.
Regarding claim 14,  Ohira et al., teaches wherein in the first current collector lead, a plurality of through-holes are open in a grid pattern (0073).
Regarding claim 15,  Ohira et al., teaches wherein in the first current collector lead, a plurality of through-holes are open in a honeycomb pattern (0073).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the teachings of Ohira et al., into the teachings of Kanji et al., because Ohira teaches a metal current collector having various forms, such as having a plurality of holes or a metal having a honeycomb pattern, depending on the artisan's design choice which is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727